DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/15/2020 these drawing are acceptable by the examiner.
Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redding et al. (US 10,419,907 B2) in view of Sklovsky et al. (US 2009/0247077 A1).
 	Regarding claims 1, 11 and 20. Redding teaches a method of configuration of a mobile terminal comprising a near-field communication device and a radio communication device separate from the near-field communication device, the method comprising:
 	determining, by the radio communication device, an identifier of a wireless local network within a range of the mobile terminal (Col.2, lines 1-5, 15-23, Col 21, lines 60-67, Fig.2 Illustrate and teach the WIT 110 read on radio communication device that  broadcast message to establish wireless communication within range of the mobile terminal).
 				
    PNG
    media_image1.png
    340
    278
    media_image1.png
    Greyscale

                                 

selecting, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device according to the identifier; and
 	applying the at least one configuration parameter to the near-field communication device.
	In an analogous art, Sklovsky teaches 
selecting, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device according to the identifier (Paragraphs [0027], [0029-0030], [0033], [0035] teach selecting near field  communication application wherein the identification parameters of the registry table include parameters at different application levels); and
 	applying the at least one configuration parameter to the near-field communication device (Paragraph [0048], [0054 teach application manager configured to selection download rounding data to near field communication device).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Redding with Sklovsky’s system such that selecting, from a configuration table, at least one configuration parameter of a plurality of sets of configuration parameters of the near-field communication device according to the identifier and applying the at least one configuration parameter to the near-field communication device in order to provide a convenient for the user of the mobile device and wide variety communication with the near field communication device.


 	Regarding claims 3 and 13. Redding and Sklovsky teach the method according to claim 2, Redding teaches wherein the wireless local network is a WiFi network, and wherein the identifier is a Service Set Identifier (SSID) of the WiFi network (Col.22, line 1-15, Col.86, line 50-55).

 	Regarding claims 4 and 14. Redding and Sklovsky teach the method according to claim 1, Redding teaches wherein the configuration table is stored in an internal memory of the mobile terminal (Col.57, line 47-55).

 	Regarding claims 5 and 15. Redding and Sklovsky teach the method according to claim 1, Redding teaches wherein the configuration table is stored on a server external to the mobile terminal, the method further comprising:
 	establishing a connection is between the mobile terminal and the external server (Col.24, lines 3-15).

 	Regarding claims 6 and 16. Redding and Sklovsky teach the method according to claim 1, Redding teaches wherein the configuration table contains a plurality of sets of configuration parameters associated with identifiers of distinct wireless local networks (Col. 22, lines 55-60, Col.35, lines25-40).


 	Regarding claims 8 and 18. Redding and Sklovsky teach the method according to claim 1, Redding teaches wherein each set of parameters of the configuration table includes one or a plurality of instructions for setting components for matching antenna circuits of the near-field communication device (Col.19, line 23-25; Col.26, lines 34-35).

 	Regarding claims 9. Redding and Sklovsky teach the method according to claim 1, Redding teaches wherein each set of parameters of the configuration table includes an identifier of a software application to be initiated on the mobile terminal to use the near-field communication device (Col.7, lines 8-15; Col.7, lines 38-44).

 	Regarding claims 10 and 20. Redding and Sklovsky teach the method according to claim 1, Redding teaches wherein each set of parameters of the configuration table includes instructions for setting frequency or impedance matching of a signal emitted by the near-field communication device (Col.13, lines 8-15).

 	Regarding claim 22. Redding and Sklovsky teach The system of claim 21, Redding teaches wherein the mobile terminal comprises at least one of a mobile phone, a smart phone, or a tablet (Col.6, lines 11-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641